COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Annunziata
Argued at Alexandria, Virginia


DONALD WAYNE SHEPHERD
                                        MEMORANDUM OPINION * BY
v.   Record No. 2728-97-4             JUDGE ROSEMARIE ANNUNZIATA
                                           NOVEMBER 10, 1998
COMMONWEALTH OF VIRGINIA



              FROM THE CIRCUIT COURT OF SHENANDOAH COUNTY
                    Perry W. Sarver, Judge Designate
          S. Jane Chittom (Elwood E. Sanders, Jr.;
          Public Defender's Commission, on briefs), for
          appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Donald Wayne Shepherd ("appellant") appeals his conviction

by bench trial for grand larceny under Code § 18.2-95, contending

that the evidence is insufficient to conclude beyond a reasonable

doubt that:    1) appellant took any property belonging to another,

and 2) the allegedly stolen property is worth at least $200.       We

disagree and affirm.

     We view the evidence in the light most favorable to the

Commonwealth, the party prevailing below, and grant all

reasonable inferences fairly deducible therefrom.     Clifton v.

Commonwealth, 22 Va. App. 178, 180, 468 S.E.2d 155, 156 (1996)

(citing Higginbotham v. Commonwealth, 216 Va. 349, 352, 218

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 534, 537 (1975)).    We will not reverse the trial court's

judgment unless it is plainly wrong or without evidence to

support it.    Code § 8.01-680.   The relevant facts, stated in the

light most favorable to the Commonwealth, follow.

        On March 23, 1997, appellant broke into the residence of

Wayne and Kelly Rogers.    As revealed by a videotape taken of the

incident, appellant approached the Rogers' residence with a

screwdriver in hand, knocked on the front door, and used the

screwdriver to open the door after nobody answered.    Appellant

knew the Rogers were not present at the time he broke into their

home.
        Once appellant entered the Rogers' residence, the videotape

recorded sounds indicating that he rummaged through different

areas of the home, including the upstairs.    Mr. Rogers recognized

the sound of appellant climbing the stairs to the second floor of

his home.    After spending about six minutes inside the house,

appellant left through the front door holding only the

screwdriver in one hand.    Appellant wore a jacket with multiple

pockets capable of concealing small objects.

        Upon their return home the same day, Mr. and Mrs. Rogers

discovered the break-in, viewed the videotape, checked for

missing valuables, and initially discovered that a small Russian

lacquer box and a sapphire ring were missing.    A number of days

later, Mrs. Rogers also discovered that a .22 caliber pistol with

a two-inch barrel was missing.     Although the tape does not show




                                  - 2 -
appellant leave the Rogers' residence with these items in his

visible possession, they were all small enough to conceal within

ordinary clothing pockets.

     As to the location of the Rogers' missing property at the

time of appellant's break-in, the Rogers ordinarily kept the

Russian box in their upstairs bedroom.    Mr. Rogers last saw the

box there about a month, but no more than two months, before

appellant's break-in.    Mrs. Rogers saw the box upstairs a week or

two before the break-in.    Mrs. Rogers kept the sapphire ring in

her jewelry box upstairs and was certain of its presence there at

the time of appellant's break-in.    As to the pistol, Mr. Rogers

bought it for Mrs. Rogers to carry in her purse, but she

preferred to keep it in a vinyl case in the couple's bedroom.
     Mr. Rogers purchased the Russian lacquer box, and fifty

other such boxes, through a business partner in Russia to sell in

the United States.    This particular box cost over $300.   Mr.

Rogers gave the box a wholesale value of $650 and a retail value

of $1,000.    According to Mrs. Rogers, the box was exquisite, one

of a kind, and had appreciated in value since they acquired it.

             I. SUFFICIENCY OF THE EVIDENCE AS TO LARCENY

     While appellant concedes that he broke into the Rogers'

residence, he argues that the evidence does not prove beyond a

reasonable doubt that he removed property from it and fails to

exclude a reasonable hypothesis of innocence -- specifically,

that he left the residence without taking anything and that




                                - 3 -
someone else is responsible for the property's disappearance.

     The Code of Virginia states that any person who "commits

simple larceny not from the person of another of goods and

chattels of the value of $200 or more . . . shall be guilty of

grand larceny."    Code § 18.2-95.   "Larceny is the wrongful taking

of the goods of another without the owner's consent and with the

intention to permanently deprive the owner of possession of the

goods."   Bright v. Commonwealth, 4 Va. App. 248, 251, 356 S.E.2d

443, 444 (1987) (citing Dunlavey v. Commonwealth, 184 Va. 521,
524, 35 S.E.2d 763, 764 (1945)).

     The Commonwealth has the burden to prove beyond a reasonable

doubt "that motive, time, place, means, and conduct concur in

pointing out the accused as the perpetrator of the crime."      Inge

v. Commonwealth, 217 Va. 360, 366, 228 S.E.2d 563, 568 (1976).

It is well settled, however, that the Commonwealth is not

required to carry its burden of proof by direct evidence and that

circumstantial evidence is entitled to as much weight as direct

evidence, provided it is sufficiently convincing.     Stamper v.

Commonwealth, 220 Va. 260, 272, 257 S.E.2d 808, 817 (1979), cert.

denied, 445 U.S. 972 (1980).    "[I]t is within the province of the

[fact finder] to determine what inferences are to be drawn from

proved facts, provided the inferences are reasonably related to

those facts."     Inge, 217 Va. at 366, 228 S.E.2d at 567-68.

     Evidence is insufficient to support a conviction if it

fosters only a suspicion or probability of guilt.     Hyde v.




                                 - 4 -
Commonwealth, 217 Va. 950, 955, 234 S.E.2d 74, 78 (1977).     "The

evidence must be such that it excludes every reasonable

hypothesis of innocence."     Id. (citing Smith v. Commonwealth, 192

Va. 453, 461, 65 S.E.2d 528, 533 (1951)).    As such, when

circumstantial evidence demonstrates it is equally likely or more

likely that a reasonable hypothesis of innocence explains the

accused's conduct such evidence does not constitute proof beyond

a reasonable doubt.     Littlejohn v. Commonwealth, 24 Va. App. 401,

414, 482 S.E.2d 853, 859 (1997) (citing Haywood v. Commonwealth,
20 Va. App. 562, 567-68, 458 S.E.2d 606, 609 (1995)).

     In considering the sufficiency of circumstantial evidence,

the Supreme Court of Virginia has held that "[a] single

circumstance seldom justifies a finding of criminal agency."

Christian v. Commonwealth, 221 Va. 1078, 1082, 277 S.E.2d 205,

208 (1981).   Thus, evidence that shows a mere opportunity to

steal property is insufficient to prove larceny beyond a

reasonable doubt.     Duncan v. Commonwealth, 218 Va. 545, 546-47,

238 S.E.2d 807, 808 (1977).    Opportunity, however, is always a

relevant circumstance and, "when reinforced by other

incriminating circumstances, may be sufficient to establish

criminal agency."     Christian, 221 Va. at 1082, 277 S.E.2d at 208.

 See also Berryman v. Moore, 619 F. Supp. 853, 855-56 (1985).

     We find that the trial court had sufficient evidence to

exclude every reasonable hypothesis of innocence and conclude

beyond a reasonable doubt that appellant took property belonging




                                 - 5 -
to the Rogers when he broke into their home on March 23, 1997.

The evidence shows that appellant approached a home he knew to be

vacant with a screwdriver in his hands.   Using the screwdriver,

appellant broke through the home's locked front door without the

homeowner's permission or other justification.   Upon gaining

entry, appellant rummaged through various parts of the home,

including the upstairs where the Rogers' missing property was

normally kept, for approximately six minutes.    Although appellant

testified that he only walked through the foyer of the home and

denied taking property from the upstairs, the fact finder

expressly found that this evidence was not credible.
     Furthermore, the evidence of opportunity to steal is clear.

Mr. and Mrs. Rogers saw the Russian box and sapphire ring in

their respective storage places upstairs within a month prior to

the break-in.   As to the pistol, Mrs. Rogers kept it in a case

beside her bed.   Although appellant was not seen leaving the home

with these items, the evidence clearly shows that they could

easily fit within appellant's pockets.    Based on this evidence,

the trier of fact reasonably concluded that appellant stole this

property when he broke into the Rogers' home and went upstairs.

 II. SUFFICIENCY OF EVIDENCE AS TO THE VALUE OF STOLEN PROPERTY

     Evidence as to the value of property is sufficient when it

allows the trier of fact "to intelligently and fairly estimate

with reasonable certainty the quantum of damages at the time of

the loss."   Gertler v. Bowling, 202 Va. 213, 216, 116 S.E.2d 268,




                               - 6 -
270 (1960).    Direct proof of the stolen object's value is not

essential if circumstantial evidence is available to prove the

requisite amount and exclude every reasonable hypothesis to the

contrary.     Veney v. Commonwealth, 212 Va. 805, 806, 188 S.E.2d

80, 81 (1972).    The value of a stolen object is its fair market

value at the time and place of the theft.      Kern v. Commonwealth,

2 Va. App. 84, 88, 341 S.E.2d 397, 399-400 (1986).     The

Commonwealth bears the burden of proving that the statutory

amount has been satisfied beyond a reasonable doubt.      Knight v.

Commonwealth, 225 Va. 85, 88, 300 S.E.2d 600, 601 (1983).

     The opinion testimony of an owner as to the value of his

personal property is competent and admissible, regardless of the

owner's knowledge.     Walls v. Commonwealth, 248 Va. 480, 482, 450

S.E.2d 363, 364 (1994).    Even a nonexpert who does not own the

property in question may give opinion testimony as to its value,

provided he possesses sufficient knowledge or ample opportunity

to form a correct opinion.     Id. at 483, 450 S.E.2d at 365.

     In this case, the evidence was sufficient to conclude that

the stolen property's value was at least $200 as required by Code

§ 18.2-95.    The Commonwealth's evidence regarding the original

purchase price and current value of the Russian box alone is

sufficient to satisfy this element.      Mr. Rogers purchased the box

for over $300 and appraised its wholesale and retail value at

$650 and $1,000, respectively.    According to Mrs. Rogers, the box

was in exquisite condition and had appreciated in value since its



                                 - 7 -
purchase.   Thus, regardless of the value of the Rogers' ring and

pistol, there was sufficient evidence for the trier of fact to

convict appellant of grand larceny.

                                                   Affirmed.




                               - 8 -